United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                November 10, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 04-60139
                             Summary Calendar


SEVERO MANCILLA-CARABALI; ISABELLE CHRISTINA MANCILLA-HERNANDEZ,

                                        Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                        Respondent.

                           --------------------
                  Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A78 994 087
                            BIA No. A78 994 086

                           --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Severo Mancilla-Carabali (Mancilla) petitions for review of

an order of the Board of Immigration Appeals (BIA) affirming the

Immigration Judge’s decision to deny his application for asylum

and withholding of removal under the Immigration and Nationality

Act.       Mancilla’s daughter, Isabelle Mancilla-Hernandez, also

seeks to obtain asylum and withholding of deportation, and her

petition is dependent upon Mancilla’s.       Mancilla argues that the


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-60139
                                -2-

BIA erred by determining that he was not persecuted based upon

his being in a particular social group.

     This court will uphold the findings that an alien is not

eligible for asylum or withholding if those findings are

supported by substantial evidence.   Chun v. INS, 40 F.3d 76, 78

(5th Cir. 1994).   Under this standard, the BIA’s determination

will be affirmed unless the “evidence compels a contrary

conclusion.”   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th

Cir. 1996).

     The Immigration Judge determined that Mancilla had not shown

that threats from members of the Revolutionary Armed Forces of

Colombia (FARC), a Colombian guerilla group, constituted

persecution or that the threats were on account of Mancilla’s

membership in the Liberal Party of Colombia.   The evidence

established that the FARC guerillas threatened Mancilla, not due

to his status as a former policeman or his membership in the

Liberal Party, but due to his refusal to comply with their demand

that he provide intelligence about police activities.   Harassment

aimed at obtaining information without regard for the political

belief of the person being harassed is not persecution on account

of political opinion.   See Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir.

1994).   Similarly, extortion or forced recruitment does not

constitute persecution based on the victim’s political beliefs or

membership in a particular social group.   See INS v. Elias-

Zacarias, 502 U.S. 478, 482-83 (1992).
                           No. 04-60139
                                -3-

     Mancilla has not shown that the evidence compels a

conclusion contrary to that of the Immigration Judge.     See

Carbajal-Gonzalez, 78 F.3d at 197.   Because Mancilla has not

shown persecution or a well-founded fear of persecution on

account of any ground protected by the INA as required for

asylum, he also has not shown a clear probability of persecution

as required by the more stringent standard for withholding of

deportation.   See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir.

1994).

     PETITION DENIED.